Title: General Orders, 21 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Monday October 21st 1782
                  Parole Georgia, Countersigns Savanna, Ebenezer.
                  For the day tomorrowMajor Genl GatesColonel SwiftMajor Throop Brigade Major WalkerQuarter Master WilliamsFor duty tomorrowthe 3d Connecticut &6th Massachusetts regiments.
                  The hospital & regimental surgeons will immediately make to the Director exact returns of all the Medicines, instruments & Chests, on hand.
               